UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 11-K þ ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 1-33926 TEXAS OIL AND CHEMICAL CO. II, INC. 401(K) PLAN P. O. Box 1636 Silsbee, Texas 77656 (Full title of the plan and the address of the plan) ARABIAN AMERICAN DEVELOPMENT COMPANY (Name of issuer of the securities held pursuant to the plan) 1600 Hwy 6 South, Suite 240 Sugar Land, Texas77478 (Address of issuer’s principal executive office) REQUIRED INFORMATION Pursuant to the section of the General Instructions to Form 11-K entitled “Required Information”, this Annual Report on Form 11-K for the year ended December 31, 2011, consists of the audited financial statements of the Texas Oil and Chemical Co. II, Inc. 401(K) Plan (the “Plan”) for the year ended December 31, 2011 and the related schedules thereto. The Plan is subject to the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and in accordance with Item 4 of the section of the General Instructions to Form 11-K entitled “Required Information”, the financial statements and schedules furnished herewith have been prepared in accordance with the financial reporting requirements of ERISA in lieu of the requirements of Items 1-3 of that section of the General Instructions. Schedules I, II, and III are not submitted because they are either not applicable, the required information is included in the financial statements or notes thereto, or they are not required under ERISA. TEXAS OIL AND CHEMICAL CO. II, INC. 401(K) PLAN Index Page Report of Independent Registered Public Accounting Firm 1 Statements of Net Assets Available for Benefits as of December 31, 2011 and 2010 2 Statement of Changes in Net Assets Available for Benefits for the Year Ended December 31, 2011 3 Notes to Financial Statements 4-15 Supplementary Information Schedule H, line 4i - Schedule of Assets Held at End of Year(December 31, 2011) 16 Signature 17 Report of Independent Registered Public Accounting Firm To the Participants and Administrative Committee Texas Oil and Chemical Co. II, Inc. 401(k) Plan We have audited the accompanying statements of net assets available for benefits of Texas Oil & Chemical Co. II, Inc. Employee 401(k) Plan (the Plan) as of December 31, 2011, and 2010, and the related statement of changes in net assets available for benefits for the year ended December 31, 2011.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2011, and 2010,and the changes in net assets available for benefits for the year ended December 31, 2011 in conformity with accounting principles generally accepted in the United States of America. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole.The accompanying supplemental schedule of assets held at end of year is presented for purposes of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.Such information is the responsibility of the Plan’s management.The information has been subjected to the auditing procedures applied in our audits of the financial statements and, in our opinion, is fairly stated in all material respects in relation to the financial statements taken as a whole. /s/ BKM Sowan Horan LLP Addison, Texas June 22, 2012 -1- TEXAS OIL AND CHEMICAL CO. II, INC. 401(K) PLAN Statements of Net Assets Available for Benefits December 31, 2011 and 2010 Assets: Investments - at fair value (Notes 3 and 5) $ $ Notes receivable from participants Total assets Liabilities: Excess deferred compensation contributions - Net assets available for benefits $ $ See accompanying notes to the financial statements. -2- TEXAS OIL AND CHEMICAL CO. II, INC. 401(K) PLAN Statement of Changes in Net Assets Available for Benefits Year Ended December 31, 2011 Additions to net assets attributed to: Investment income : Net appreciation in fair value of investments (Note 3) $ Dividend and interest income Other investment income Contributions: Participant contributions Employer contributions Rollover contributions Total additions Deductions from net assets attributed to: Benefits paid to participants Administrative expenses Total deductions Net increase Net assets available for benefits: Beginning of year End of year $ See accompanying notes to the financial statements. -3- TEXAS OIL AND CHEMICAL CO. II, INC. 401(K) PLAN Notes to Financial Statements Note 1 -Description of Plan The Plan is a defined contribution plan sponsored by Texas Oil & Chemical Co. II, Inc. (the “Company”).The Company is a wholly owned subsidiary of Arabian American Development Company which is traded on the New York Stock Exchange under ticker symbol ARSD.The following provides only general information and participants should refer to the plan agreement for a more complete description of the Plan's provisions. General The Plan, which became effective on September 1, 1978, as amended and restated effective November 1, 2008, is a defined contribution plan subject to the provisions of the Employee Retirement Income Security Act of 1974 (“ERISA”) and the Internal Revenue Code (“IRC”). New employees shall become a participant on the entry date coincident with or following the completion of six months of service. Employee Contributions Participants may contribute up to 100% of their compensation, as defined.Participants may also contribute amounts representing rollover distributions from other qualified defined benefit or defined contribution plans.Participants’ salary deferral contributions are subject to IRC limitations, which was $16,500 in 2011.The Plan allows catch-up contributions (within the meaning of Section 414(v) of the IRC) for participants who have reached age 50 by the end of the plan year.Participants are only permitted to make catch-up contributions if they have made their maximum salary deferral contribution for the year. Employer Contributions The Company makes matching contributions equal to 100% of the participant’s deferral up to the first 6% of the participant’s eligible compensation.In addition, each year the Company may at its discretion, make a profit-sharing contribution for the plan year not to exceed certain limitations prescribed by the IRC.The Company did not make a profit-sharing contribution for the year ended December 31, 2011. Participant Accounts Each participant’s account reflects the participant’s contribution, the Company’s matching contribution, Plan earnings or losses on the account, an allocation of the Company’s discretionary contribution, if any, based on participant compensation and a charge for any distributions and direct expenses.The benefit to which a participant is entitled is the benefit that can be provided from the participant’s vested account. -4- TEXAS OIL AND CHEMICAL CO. II, INC. 401(K) PLAN Notes to Financial Statements Note 1 -Description of Plan (Continued) Vesting Participants are immediately vested in their contributions and rollover accounts, plus actual earnings thereon.Vesting in the Company's matching contributions and profit-sharing contributions, if any, is based on years of service according to the following schedule: Years of Service Vested Percentage Less than 2 0 % 2 20 % 3 40 % 4 60 % 5 80 % 6 or more % Administrative Expenses In accordance with the Plan, all administrative expenses may be paid out of the Plan unless paid by the Company.During the year ended December 31, 2011, substantially all of the Plan's administrative expenses were paid by the Company. Participant Investment Options Upon enrollment in the Plan, a participant may direct employee and employer contributions in 1% increments in various investment options offered by the Plan.The Plan currently offers shares of pooled separate accounts, guaranteed interest accounts, and common stock of Arabian American Development Company as investment options for participants.Participants can change their investment options daily. Notes Receivable from Participants Participants may borrow from their accounts a minimum of $1,000 up to a maximum equal to the lesser of 50% of their vested account balance or $50,000, minus the highest outstanding note receivable balance during the immediate preceding twelve months.The notes receivable are secured by the balance in the participant's account.Each loan shall bear a reasonable fixed rate of interest to be determined by the Administrator.Interest rates ranged from 5.25% to 10.25% as of December 31, 2011.Notes receivable are to be repaid within five years.Principal and interest is paid ratably through periodic payroll deductions. Notes receivable are measured at their unpaid principal balance plus accrued but unpaid interest.Delinquent participant loans are reclassified as distributions based on the terms of the Plan document.Participant loans are considered delinquent if any payment or principal and interest, or any portion thereof, remains unpaid for more than 90 days after due. -5- TEXAS OIL AND CHEMICAL CO. II, INC. 401(K) PLAN Notes to Financial Statements Note 1 - Description of Plan (Continued) Payment of Benefits Upon termination of service, the participant or their beneficiary has the option to choose a lump sum payment, installment payment, or to purchase an annuity equal to the value of the participant’s vested interest in his or her account.Participants that reach the age of 70 ½ are required to take a minimum distribution from their account. Forfeitures Forfeitures can be used to reduce future employer contributions or to pay administrative expenses.The Plan used $5,876 of nonvested amounts to pay administrative expenses in the current year.See Note 4. Voting Rights Each participant is entitled to exercise voting rights attributable to Arabian American Development Company shares allocated to his or her account and is notified by the Trustee prior to the time that such rights are to be exercised.The Trustee is permitted to vote in the best interest of plan participants’ shares for which instructions have not been given by a participant. Note 2 -Summary of Significant Accounting Policies Basis of Accounting The accompanying financial statements were prepared in accordance with accounting principles generally accepted in the United States of America and are presented on the accrual basis of accounting. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities and changes therein, and disclosure of contingent assets and liabilities.Actual results could differ from those estimates. See Note 5 for discussion of significant estimates used to measure fair value of investments. Investment Valuation and Income Recognition Investments held by the Plan are stated at fair value.Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (an exit price).See Note 5 for further discussion of fair value measurements. Purchases and sales of securities are recorded on a trade-date basis.Interest income is recorded on the accrual basis.Dividends are recorded on the ex-dividend date.Net appreciation (depreciation) includes the Plan’s gains and losses on investments bought and sold, as well as, held during the year. -6- TEXAS OIL & CHEMICAL CO. II, INC. EMPLOYEE 401(K) PLAN Notes to Financial Statements Note 2 -Summary of Significant Accounting Policies (Continued) Payments of benefits are recorded when paid. Risks and Uncertainties The Plan and its participants invest in various investment securities.Investment securities, in general, are exposed to various risks such as interest rate, market and credit.Due to the level of risk associated with certain investment securities, it is possible that changes in the value of investment securities will occur at any given time and that such changes could materially affect participants' account balances and the amounts reported in the statements of net assets available for benefits. Subsequent Events For the year ended December 31, 2011, the Company has evaluated subsequent events for potential recognition and disclosure through the issuance date of the financials.No items requiring disclosure were noted. New Accounting Pronouncements In January 2010 the Financial Accounting Standards Board (“FASB’) issued guidance which expanded the required disclosures about fair value measurements. This guidance requires information about purchases, sales, issuances and settlements to be presented separately in the reconciliation for Level 3 fair value measurements and is effective for fiscal years beginning after December 15, 2010. This guidance for the Level 3 reconciliation was applied in Note 5 but net assets available for benefits and changes in net assets available for benefits of the Plan were not affected by the adoption of the new guidance. In May 2011 the FASB issued guidance which amends Accounting Standards Codification (“ASC”) 820. This guidance requires the categorization by level for items that are only required to be disclosed at fair value and information about transfers between Level 1 and Level 2. In addition, it provides guidance on measuring the fair value of financial instruments managed within a portfolio and the application of premiums and discounts on fair value measurements. The guidance requires additional disclosure for Level 3 measurements regarding the sensitivity of fair value to changes in unobservable inputs and any interrelationships between those inputs. The new guidance is effective for reporting periods beginning after December 15, 2011. Plan management is currently evaluating the impact that this guidance will have on the Plan’s financial statement disclosures. -7- TEXAS OIL AND CHEMICAL CO. II, INC. 401(K) PLAN Notes to Financial Statements Note 3 -Investments All of the Plan's investments except the forfeiture account are participant directed.As of December 31, 2011, and 2010, the Plan's investments that represent 5% or more of the net assets available for benefits are as follows: Arabian American Development Co. $ % $ % Principal Large CapitalS&P 500 Index Separate Account Principal Money Market Separate Account Principal Mid Capital Value I Separate Account Principal Small Capital Blend Separate Account * * Principal Diversified International Separate Account * * Guaranteed Interest Contract: Maturity 12/31/2014 * * $ % $ % *Represents less than 5% of net assets During 2011 the Plan's investments (including gains and losses on investments bought and sold, as well as, held during the year) appreciated in value as follows: Employer security $ Separate accounts Mutual funds Investment contract Net appreciation in fair value of investments $ The market volatility of equity-based investments can substantially impact the value of such investments at any given time.It is possible that the value of the Plan's investments, both in total and in individual participant accounts, has changed substantially since December 31, 2011. Note 4 –Nonparticipant-Directed Investments Information about the net assets and the significant components of the changes in net assets relating to the nonparticipant-directed investments is as follows: December 31, Net assets: Forfeiture account $ - $ Year Ended December 31, 2011 Changes in net assets: Forfeitures relating to current year activities $ Forfeitures used to pay administrative expenses ) Earnings $ ) -8- TEXAS OIL AND CHEMICAL CO. II, INC. 401(K) PLAN Notes to Financial Statements Note 5 -Fair Value Measurements Financial Accounting Standards Board Statement Accounting Standards Codification Topic 820 “Fair Value Measurements and Disclosures” (“ASC 820”) establishes a framework for measuring fair value.This framework provides a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value.The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). The three levels of the fair value hierarchy under ASC 820 are described below: Level 1 Inputs to the valuation methodology are unadjusted quoted prices for identical assets or liabilities in active markets that the Plan has the ability to access. Level 2 Inputs to the valuation methodology include: · Quoted prices for similar assets or liabilities in active markets; · Quoted prices for identical or similar assets or liabilities in inactive markets; · Inputs other than quoted prices that are observable for the asset or liability; or · Inputs that are derived principally from or corroborated by observable market data by correlation or other means. If the asset or liability has a specified (contractual) term, the Level 2 input must be observable for substantially the full term of the asset or liability. Level 3 Inputs to the valuation methodology are unobservable and significant to the fair value measurement. The asset’s or liability’s fair value measurement level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement.Valuation techniques used need to maximize the use of observable inputs and minimize the use of unobservable inputs. Following is a description of the valuation methodologies used for assets measured at fair value. Employer security:Valued at the closing price reported on the active market on which the individual security is traded. Guaranteed interest contracts:Valued at the amount plan participants or plan sponsors would receive currently if they were to withdraw or transfer funds within the Plan prior to their maturity. Mutual funds: Valued at the closing price reported on the active market on which the Fund is traded. Separate accounts :Valued at the net asset value (“NAV”) of shares held by the Plan at year end. The methods described above may produce a fair value calculation that may not be indicative of net realizable value or reflective of future fair values.Furthermore, while the Plan believes its valuation methods are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different fair value measurement at the reporting date. -9- TEXAS OIL AND CHEMICAL CO. II, INC. 401(K) PLAN Notes to Financial Statements Note 5 -Fair Value Measurements (Continued) The following table sets forth by level within the fair value hierarchy, the Plan’s assets at fair value as of December 31, 2011: Level 1 Level 2 Level 3 Total Employer security – petrochemical manufacturing (Note 7) $ $ - $ - $ Guaranteed interest contracts - - Separate accounts Fixed Income - - Balanced - - Large U.S. Equity - - Small/Mid U.S. Equity - - International Equity - - Short-Term Fixed Income - - Mutual funds Fixed Income - - Large U.S. Equity - - Small/Mid U.S. Equity - - International Equity - - Total assets at fair value $ The following table sets forth by level within the fair value hierarchy, the Plan’s assets at fair value as of December 31, 2010: Level 1 Level 2 Level 3 Total Employer security – petrochemical manufacturing (Note 7) $ $
